DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: On page 1, the data for the parent application is missing (before line 1). The parent data should include the application number, the filing date and the patent number.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS OF MAKING FLUOROPOLYMER ARTICLES.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Humphrey et al (U.S. Patent Application Publication 2006/0233990 A1).
Regarding claim 1, Humphrey et al (see the entire document, in particular, paragraphs [0001], [0004], [0042] – [0045], [0047], [0048], [0052], [0057], [0059], [0061], [0062] and [0079]) teaches a process of making a fluoropolymer article (see paragraph [0004] of Humphrey et al), including the steps of (a) forming a paste including a fluoropolymer into a paste-formed fluoropolymer product at a temperature lower than 50°C (see paragraphs [0001] and [0042] – [0044] of Humphrey et al); (b) densifying the paste-formed product (see paragraph [0048] of Humphrey et al); and (c) stretching the densified paste-formed fluoropolymer product in at least one direction to form a fluoropolymer article (see paragraph [0052] of Humphrey et al).
             Regarding claim 2, see paragraph [0044] of Humphrey et al.
             Regarding claim 3, see paragraph [0042] of Humphrey et al.
             Regarding claim 4, see paragraph [0047] of Humphrey et al (minimizing the amount of lubricant removed during extrusion means that some amount of lubricant is removed during extrusion).
             Regarding claim 5, see paragraph [0062] of Humphrey et al.
             Regarding claim 6, see paragraph [0057] of Humphrey et al.
             Regarding claim 7, see paragraph [0061] of Humphrey et al.
             Regarding claim 8, see paragraph [0079] of Humphrey et al.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-18 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humphrey et al (U.S. Patent Application Publication 2006/0233990 A1) as applied to claims 1-8 above, and further in view of Baillie et al (U.S. Patent Application Publication 2003/0037798 A1), Sridharan et al (U.S. Patent Application Publication 2003/0124279 A1) and Bowman et al (U.S. Patent 4,482,516 A).
              Regarding claim 16, Humphrey et al teaches a process of making a fluoropolymer article (see paragraph [0004] of Humphrey et al), but Humphrey et al does not explicitly teach (1) that the fluoropolymer article is a fiber, (i) a fluoropolymer fiber having a surface roughness expressed as a peak-to-valley distance (Rt) of greater than 10 micrometers, (ii) an average distance between nodes of greater than 50 micrometers, (iii) an average surface roughness (Ra) of greater than 3 micrometers, or (iv) a coarseness index of at least 0.25 grams/cm3 /psi. Baillie et al (see the entire document, in particular, paragraphs [0003], [0005], [0007] and [0050]) teaches a process of making a fluoropolymer article (see paragraphs [0003] and [0005] of Baillie et al), wherein the fluoropolymer article is a fiber (see paragraph [0050] of Baillie et al), 3 /psi (see col. 5, lines 38-48 and Figure 3 of Bowman et al), and it would have been obvious to one of 3 /psi in the process of Humphrey et al in view of Bowman et al in order to provide a fluoropolymer fibers having a coarse microstructure which is strong by densification prior to stretching (see col. 2, lines 17-19 and 30-33 of Bowman et al).
             Regarding claim 17, see paragraph [0059] of Humphrey et al.
             Regarding claim 18, see the discussion above regarding instant claim 16, and see Example 3 of Bowman et al (since the filaments are uniaxially stretched, one dimension is longer in another direction).
             Regarding claim 22, see paragraph [0005] of Baillie et al.
             Regarding claim 23, see paragraph [0079] of Humphrey et al.
             Regarding claim 24, see the discussion above regarding claim 16, and see paragraph [0079] of Humphrey et al.
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humphrey et al (U.S. Patent Application Publication 2006/0233990 A1) in combination with Baillie et al (U.S. Patent Application Publication 2003/0037798 A1), Sridharan et al (U.S. Patent Application Publication 2003/0124279 A1) and Bowman et al (U.S. Patent 4,482,516 A) as applied to claims 1-8, 16-18 and 22-24 above, and further in view of FitzGerald (U.S. Patent 4,064,214 A).
             Regarding claim 19, Humphrey et al (in combination with Baillie et al, Sridharan et al and Bowman et al) does not explicitly teach (1) that the fluoropolymer fiber has a tenacity of 2.0 grams/denier or more. FitzGerald (see the entire document, in particular, col. 1, lines 6-8 and 
             Regarding claim 20, see col. 2, lines 34-35 of FitzGerald.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humphrey et al (U.S. Patent Application Publication 2006/0233990 A1) in combination with Baillie et al (U.S. Patent Application Publication 2003/0037798 A1), Sridharan et al (U.S. Patent Application Publication 2003/0124279 A1) and Bowman et al (U.S. Patent 4,482,516 A) as applied to claims 1-8, 16-18 and 22-24above, and further in view of Dolan et al (U.S. Patent Application Publication 2013/0273343 A1).
             Regarding claim 21, Humphrey et al (in combination with Baillie et al, Sridharan et al and Bowman et al) does not explicitly teach (1) a fluoropolymer fiber having a wicking height of at least 35 mm after 30 minutes. Dolan et al (see the entire document, in particular, paragraphs [0006], [0007] and [0049]; Figure 4) teaches a fluoropolymer fiber (see paragraph [0006] of Dolan et al), wherein the fluoropolymer fiber has a wicking height of at least 50 mm after 30 minutes (see paragraph [0049] and Figure 4 of Dolan et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a fluoropolymer fiber having a wicking height of at least 35 mm after 30 minutes in the process of Humphrey et .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 24 is is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No. 10,377,862 B2. This is a statutory double patenting rejection.
Product-by-process claim 24 depends from claim 16, and claims 1 and 2 of U.S. Patent 10,377,866 B2 recite all of the product limitations of claim 24.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,377,866 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 is a product-by-process claim and claims 1 and 2 of U.S. Patent 10,377,866 B2 recite all of the product limitations of claim 24.
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742